UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6572


CHASTIS RAY GOMEZ NIXON,

                Plaintiff – Appellant,

          v.

ALLAN CLONIGER, Sheriff; GASTON COUNTY, Municipality,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cv-00132-RJC)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chastis Ray Gomez Nixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chastis Ray Gomez Nixon appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).      We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.        Nixon v. Cloniger, No. 3:13-cv-

00132-RJC   (W.D.N.C.   Mar.   22,   2013).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                     2